Citation Nr: 1510942	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-01 1891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Air National Guard from June to October 2005, and she has been awarded service connection for disabilities incurred during this period of ACDUTRA.  See 38 C.F.R. § 3.1(d), 3.6(a).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in June 2012 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

As the Veteran's only service was a period of ACDUTRA, namely a period of active duty for enlistment with the Air National Guard, her service does not qualify her for entitlement to post-9/11 GI Bill educational benefits.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the Post 9/11 GI Bill, pursuant to 38 U.S.C. Chapter 33, have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. §§ 21.9500-21.9770 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  

However, as set forth in these provisions, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit.  38 C.F.R. § 21.1031(b).  In this case, the Veteran does not have the qualifying service to establish her basic eligibility for the educational benefits she seeks.  Thus, the undisputed facts render the Veteran ineligible for her claimed benefit, and the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Educational Benefits

The post-9/11 GI Bill, which is set forth in 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301.

As reflected in her DD Form 214, the Veteran had a period of service with the Air National Guard from June to October 2005, and the form reflects that she was discharged based on the termination of her period of initial active duty for training.  Personnel records (associated with the electronic portion of the Veteran's file) indicate that her service was terminated when she was deemed medically unable to complete further training.

The Veteran does not dispute that this period of service was ACDUTRA with the Air National Guard, but rather asserts that because she received a medical discharge from this period of service, she should qualify for educational benefits under the provision of the post-9/11 GI Bill that awards eligibility to individuals who are medically discharged from active service.  See 38 C.F.R. § 21.9520(b).  However, this provision applies only to individuals who had 30 or more days of active service, as defined by the post-9/11 GI Bill, and as set forth above, the post-9/11 GI Bill expressly excludes service for initial training with the Air National Guard as qualifying active duty service.

As the Veteran's only service was a period served for training purposes pursuant to her enlistment in the Air National Guard, the Veteran does not have qualifying service to establish her eligibility to entitlement to post-9/11 GI Bill educational benefits.  Accordingly, the preponderance of evidence is against the claim; there is no doubt to be resolved, and entitlement to basic eligibility for post-9/11 GI Bill educational benefits is not established.  


ORDER

Entitlement to basic eligibility for educational assistance benefits under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill) is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


